Case: 20-10275      Document: 00515512623         Page: 1    Date Filed: 08/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 20-10275                             August 3, 2020
                                 Conference Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT DARREN MOORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:19-CR-432-1


Before JONES, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Robert Darren Moore has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Moore has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Moore’s claims of ineffective assistance of counsel;




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10275    Document: 00515512623     Page: 2   Date Filed: 08/03/2020


                                 No. 20-10275

we therefore decline to consider the Moore’s claimsclaims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Moore’s response.      We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Moore’s motion for appointment of counsel is DENIED. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2